

115 S3529 IS: Veterans Exposed to Toxic PFAS Act
U.S. Senate
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3529IN THE SENATE OF THE UNITED STATESSeptember 28, 2018Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to furnish hospital care and medical services to veterans,
			 members of the reserve components of the Armed Forces,
			 and dependents who were stationed at military installations at which they
			 were exposed to perfluorooctanoic acid or other
			 per- and polyfluoroalkyl substances, to provide for a presumption of
			 service connection for those veterans and members of the
			 reserve components, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Exposed to Toxic PFAS Act or the VET PFAS Act. 2.Hospital care and medical services for veterans, members of the reserve components, and dependents exposed to perfluorooctanoic acid and other per- and polyfluoroalkyl substances (a)Hospital care and medical services for veterans and members of the reserve components (1)In generalParagraph (1) of section 1710(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
					
 (G)(i)Beginning on the date that is 90 days after the date of the enactment of this subparagraph, subject to paragraph (2), a veteran who served on active duty in the Armed Forces, or an individual who served as a member of the reserve components of the Armed Forces, at a covered military installation at which individuals were exposed to substances specified in clause (ii) is eligible for hospital care and medical services under subsection (a)(2)(F) for the diseases, illnesses, or conditions as specified in such clause, notwithstanding that there is insufficient medical evidence to conclude that such illness or condition is attributable to such service.
 (ii)The substances and diseases, illnesses, or conditions specified in this clause are the following: (I)With respect to exposure to perfluorooctanoic acid—
 (aa)diagnosed high cholesterol; (bb)ulcerative colitis;
 (cc)thyroid disease; (dd)testicular cancer;
 (ee)kidney cancer; and (ff)pregnancy-induced hypertension.
 (II)With respect to exposure to other per- and polyfluoroalkyl substances, any disease, illness, or condition that the Secretary, in consultation with the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services, determines pursuant to the study conducted under section 316 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350) that a positive association exists between exposure to per- and polyfluoroalkyl substances and such disease, illness, or condition.
 (iii)In this subparagraph, the term covered military installation means a military installation at which individuals were exposed to perfluorooctanoic acid or other per- and polyfluoroalkyl substances, including exposure through a well that provides water for human consumption that is contaminated with such substances.. 
 (2)LimitationParagraph (2)(B) of such section is amended by striking or (F) and inserting (F), or (G). (b)Family members (1)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1787A.Health care of family members of individuals stationed at certain military installations
 (a)In generalBeginning on the date that is 90 days after the date of the enactment of this section, subject to subsection (b), a family member of a veteran described in clause (i) of section 1710(e)(1)(G) of this title (or who would be so described but for the condition by which the individual was discharged or released from the Armed Forces), or a family member of a member of the reserve components of the Armed Forces described in such clause, who resided at a military installation covered by such clause or who was in utero while the mother of such family member resided at such location shall be eligible for hospital care and medical services furnished by the Secretary for any disease, illness, or condition for which an individual may receive hospital care and medical services under clause (ii) of such section, notwithstanding that there is insufficient medical evidence to conclude that such disease, illness, or condition is attributable to such residence.
 (b)Limitations(1)The Secretary may only furnish hospital care and medical services under subsection (a) to the extent and in the amount provided in advance in appropriations Acts for such purpose.
 (2)Hospital care and medical services may not be furnished under subsection (a) for a disease, illness, or condition of a family member that is found, in accordance with guidelines issued by the Under Secretary for Health, to have resulted from a cause other than the residence of the family member described in that subsection.
 (3)The Secretary may provide reimbursement for hospital care or medical services provided to a family member under this section only after the family member or the provider of such care or services has exhausted without success all claims and remedies reasonably available to the family member or provider against a third party (as defined in section 1725(f) of this title) for payment of such care or services, including with respect to health-plan contracts (as defined in such section)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1787 the following new item:
					1787A. Health care of family members of individuals stationed at certain military installations..
				(c)Annual reports
 (1)In generalDuring the three-year period beginning in the year in which the study conducted under section 316 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350) is submitted to Congress, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives an annual report on the care and services provided under sections 1710(e)(1)(G) and 1787A of title 38, United States Code (as added by subsections (a) and (b)(1), respectively).
 (2)ElementsEach report under paragraph (1) shall set forth the following: (A)The number of veterans, members of the reserve components of the Armed Forces, and family members provided hospital care and medical services under the provisions of law specified in paragraph (1) during the period covered by the report.
 (B)The illnesses, conditions, and disabilities for which care and services have been provided such veterans, members of the reserve components, and family members under such provisions of law during that period.
 (C)The number of veterans, members of the reserve components, and family members who applied for care and services under such provisions of law during that period but were denied, including information on the reasons for such denials.
 (D)The number of veterans, members of the reserve components, and family members who applied for care and services under such provisions of law and are awaiting a decision from the Secretary on eligibility for such care and services as of the date of such report.
					3.Presumption of service connection for certain individuals exposed to perfluorooctanoic acid or
			 other
			 per- and polyfluoroalkyl substances
 (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116 the following new section:
				
					1116A.Presumption of service connection for certain individuals exposed to perfluorooctanoic acid or
			 other
			 per- and polyfluoroalkyl substances
 (a)Presumption of service connection(1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, each disease or illness specified in subsection (b) that becomes manifest in an individual described in paragraph (2) shall be considered to have been incurred or aggravated in the line of duty in the active military, naval, or air service, notwithstanding that there is no record of evidence of such disease or illness during the period of such service.
 (2)An individual described in this paragraph is— (A)a veteran who, during active military, naval, or air service, served at a military installation at which individuals were exposed to perfluorooctanoic acid or other per- and polyfluoroalkyl substances, including exposure through a well that provides water for human consumption that is contaminated with such substances; or
 (B)a member of the reserve components of the Armed Forces who served at a military installation described in subparagraph (A).
 (b)Diseases or illnessesA disease or illness specified in this subsection is any of the following: (1)With respect to exposure to perfluorooctanoic acid—
 (A)diagnosed high cholesterol; (B)ulcerative colitis;
 (C)thyroid disease; (D)testicular cancer;
 (E)kidney cancer; and (F)pregnancy-induced hypertension.
 (2)With respect to exposure to other per- and polyfluoroalkyl substances, any other disease, illness, or condition that the Secretary, in consultation with the Agency for Toxic Substances and Disease Registry of the Department of Health and Human Services, determines pursuant to the study conducted under section 316 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) that a positive association exists between exposure to per- and polyfluoroalkyl substances and such disease or illness..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116 the following new item:
				1116A. Presumption of service connection for certain individuals exposed to perfluorooctanoic acid
			 or
			 other per- and polyfluoroalkyl substances..